Appeal by the de*636fendant from a judgment of the Supreme Court, Kings County (Rappaport, J.), rendered June 4, 1993, convicting him of murder in the second degree and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The court properly denied the defendant’s request to charge manslaughter in the first degree as a lesser-included offense of murder in the second degree, since no reasonable view of the evidence existed which would have supported the defendant’s contention that he only intended to injure the victim rather than kill him (see, CPL 300.50 [1]; People v Glover, 57 NY2d 61; People v Green, 56 NY2d 427).
The defendant’s remaining contentions are without merit. Sullivan, J. P., O’Brien, Thompson and Santucci, JJ., concur.